Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO.:

  KENIA HETTINGA-SAAVEDRA,

            Plaintiff,

  vs.


  REX THREE, INC., a Florida Profit Corporation

         Defendant.
  ________________________________________/

                                             COMPLAINT

           Plaintiff, KENIA HETTINGA-SAAVEDRA, (hereinafter “Plaintiff”) by and through her

  undersigned attorney hereby files this Complaint against Defendant, REX THREE, INC., a Florida

  Profit Corporation (hereinafter, “Defendant”). In support of her complaint, Plaintiff would state

  the following:

                                   JURISDICTION AND VENUE

  1. This is an action for damages excluding attorneys’ fees or costs and other relief based on

        unlawful employment practices committed by Defendant and jurisdiction of this Court is

        invoked pursuant to the provisions under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

        § 2000e et seq. (Title VII), the Americans with Disabilities Act (ADA), the Americans with

        Disabilities Act Amendments Act (ADAAA) 42 U.S.C. §§ 12101 et seq., the Florida Civil

        Rights Act (“FCRA”), §§ 760.01-760.11, and the Family and Medical Leave Act, 29 U.S.C. §

        2601 et seq.

  2. This Court has jurisdiction of the claims herein pursuant to 29 U.S.C. § 216(b), 28 U.S.C. §

        1331, and 28 U.S.C. § 1367.




                                                   1
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 2 of 15




  3. The claims asserted in this Complaint arose in Broward County, Florida during the course of

     Plaintiff’s employment with Defendant.

  4. Venue is proper in the Southern District of Florida because Plaintiff was employed by

     Defendant in this District; Defendant is subject to personal jurisdiction herein and at all

     material times conducted, and continues to conduct, business in this District; and because the

     acts that give rise to Plaintiff’s claims occurred within the Southern District of Florida.

  5. All conditions precedent to the maintenance of this action have heretofore been performed or

     have been waived.

                                                PARTIES

  6. At all relevant times, Plaintiff was a resident of Broward County, Florida and over the age of

     eighteen and otherwise sui juris.

  7. Plaintiff is a member of a class protected under Title VII, the Civil Rights Act, FCRA, ADA,

     and ADAAA in that she is a person with a disability as defined by those Acts.

  8. Defendant is a Florida corporation organized and existing under and by virtue of the laws of

     Florida and registered to do business within Florida. Defendant has its principal place of

     business in Sunrise, Florida. Defendant has, at all times material hereto, conducted substantial

     and continuous business within the Southern District of Florida, and is subject to the laws of

     the United States and the State of Florida.

  9. Defendant has, at all times material, employed 50 or more employees for each working day in

     each of twenty or more calendar weeks in the current or preceding year in accordance with

     FMLA, Title VII, ADA, ADAAA, FCRA (29 U.S.C. § 2611(4)(A)(iii); 42 U.S.C. §2000e(b);

     Fla. Stat. § 760.02(7)).




                                                   2
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 3 of 15




  10. Plaintiff has exhausted her administrative remedies by filing a timely charge of discrimination

     ("Charge") against the Defendant with the Equal Employment Opportunity Commission which

     was dually filed with the Florida Commission on Human Relations.

  11. Plaintiff’s Charge was filed on or about July 28, 2020. The actions complained of herein

     occurred within 300 days thereof and/or continued from that date stemming from the same

     actions set forth in the Charge.

  12. Plaintiff was terminated from her position on or about April 3, 2020. Her Charge was therefore

     timely filed.

  13. Plaintiff was issued a Notice of Right to Sue on April 13, 2021. This suit is filed in accordance

     with that Notice and within the applicable 90-day time limitation.

  14. The Florida Commission on Human Relations did not issue a finding on Plaintiff’s charge

     within 180 days of the filing of said charges.

  15. All other conditions precedent to this action have been performed or have been waived.

          PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

  16. Plaintiff was employed by Defendant from 2013 through April 3, 2020 as a machine operator.

  17. On January 27, 2017, Plaintiff had a work-related accident where she injured her right knee.

     As a result of the accident, Plaintiff was diagnosed with a spraint of the AC ligament of the

     right knee and had to undergo two surgeries and therapy to improve her condition.

  18. Plaintiff, continued to work with Defendant and was at all times qualified for her position in

     that she performed her duties without discipline.

  19. Starting in March of 2020, Plaintiff began to experience pain and swelling on her right knee.

     As a result of the excruciating pain, Plaintiff missed some days of work. Plaintiff notified her




                                                   3
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 4 of 15




      supervisor Martha Suri of her condition and requested to see a doctor in relation to her job-

      related injury.

  20. Plaintiff was diagnosed with Chondromalacia patellae. This is a condition which is a disability

      under the ADA, the ADAAA, and the FCRA in that it substantially impairs Plaintiff’s ability

      to, at minimum, her ability to climb, stand, and walk. The ability to stand, walk, or climb are

      considered “major life activities” as defined by the ADA and ADAAA. As a result, at that

      time Plaintiff was placed under work restrictions limiting her work to sedentary activities only.

  21. Plaintiff discussed the doctor’s instructions and made a request for reasonable accommodation

      (to work sitting down) to her supervisor Ms. Suri in March 2020.

  22. Upon information and belief, Ms. Suri informed Sandra (LNU) in Human Resources of

      Plaintiff’s request. Ultimately Defendant denied Plaintiff’s accommodation request. Ms. Suri

      advised Plaintiff that the company could not accommodate her.

  23. On or about April 3, 2020, shortly after that conversation with Ms. Suri, Plaintiff terminated

      without prior notice or warning.

  24. After the termination meeting, Ms. Suri told the Plaintiff that if she spoke English, she could

      have placed her in a position inside the office to accommodate her doctor’s limitations.

  25. Defendant’s justification(s) for its treatment of Plaintiff, if any, are a mere pretext for unlawful

      discrimination and retaliation.

  26. Upon information and belief, Plaintiff alleges that similarly situated non-disabled employees

      that did not speak English like Natalia Forero, Esmeralda Vienis and Maria Ruales, were

      allowed to work inside the office.




                                                     4
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 5 of 15




  27. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff’s

     disability, her request for accommodation and her national origin were motivating factor(s) in

     the decision for the adverse employment action(s).

  28. Plaintiff has retained the undersigned firm to prosecute this action on or behalf and has agreed

     to pay it a reasonable fee for its services.

                                          COUNT I
                                 DISABILITY DISCRIMINATION
                                 UNDER THE ADA AND ADAAA

  29. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28 of this

     complaint as if set out in full herein.

  30. Plaintiff is disabled as she suffers from Chondromalacia patellae which is a condition which

     substantially limits one or more major life activities.

  31. Plaintiff is, and at all times was, qualified to perform the essential functions of her job with or

     without a proposed reasonable accommodation. Plaintiff is therefore a “qualified individual”

     as that term is defined in the Americans With Disabilities Act, as amended (“ADAAA”) §

     101(8) (42 U.S.C. § 12111(8)).

  32. The ADA and the ADAAA prohibit employers from taking adverse employment action against

     an employee as a result of her actual disability, as a result of an employee's record of having

     such disability, and/or because the employer regards the employee as disabled, and further

     requires employers to reasonably accommodate the actual disabilities and/or records of such

     disabilities of their employees.

  33. Defendant failed to provide Plaintiff with a reasonable accommodation as that term is defined

     in the ADAAA, § 101(9). These requests were reasonable and would not have caused

     Defendant undue hardship.




                                                    5
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 6 of 15




  34. As a result of Defendant’s actions, Plaintiff has suffered damages in an amount to be proven

     at the time of the trial of this cause.

  35. Plaintiff believes and alleges that pursuant to ADAAA § 107(a) (42 U.S.C. § 12117(a)),

     Plaintiff is entitled to damages because of Defendant’s willful conduct in denying her

     request(s).

  36. The adverse treatment to which Plaintiff was subjected by Defendant, including but not limited

     to, Plaintiff's termination, as set forth above, was the direct and proximate result of Plaintiff's

     actual disability, which substantially limited her in one or more major life activity to wit:

     standing, walking, climbing and/or Plaintiff's record of having such disability.

  37. Defendant's alleged bases for its adverse treatment of Plaintiff, if any, are pretextual and

     asserted only to cover up the discriminatory nature of its conduct.

  38. Defendant’s stated reason for terminating—is not based on any known facts in this case.

  39. Even if Defendant could assert legitimate reasons for its adverse treatment of Plaintiff, which

     reasons it did not/does not have, Plaintiff's actual disability and/or Plaintiff's record of having

     such a disability were also motivating factors for Defendant's adverse treatment of Plaintiff.

  40. Defendant engaged in unlawful employment practices in violation of 42 USC §2000e-2 by

     discriminating against Plaintiff because of her disability by terminating her because of her

     condition under the circumstances described above.

  41. Plaintiff is entitled to such affirmative relief as may be appropriate, including but not limited

     to, lost wages and benefits, pursuant to the provisions of Title VII of the Civil Rights Act of

     1964, §706(g).

  42. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

     malice, and with disregard for her protected rights under Title VII of the Civil Rights Act of




                                                   6
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 7 of 15




     1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned, and/or

     ratified the unlawful conduct of its employees. Therefore, Plaintiff is also entitled to punitive

     damages from Defendant in a sum according to proof at trial.

  43. Defendant’s alleged reason(s) for its disparate treatment of Plaintiff (if any) are pretextual as

     described above.

     WHEREFORE, Plaintiff requests that:

         A. Actual damages as a result of Defendant’s discriminatory actions;

         B. Punitive damages due to Defendant’s willful behavior;

         C. Compensatory damages;

         D. Injunctive relief where feasible;

         E. Attorney’s fees;

         F. Costs of this action; and

         G. Any other relief this Court deems proper.

                                         COUNT II
                                FAILURE TO ACCOMMODATE
                           IN VIOLATION OF THE ADA AND ADAAA

  44. Plaintiff incorporates herein the allegations contained in paragraphs 1–28, inclusive, as though

     same were fully re-written, and says:

  45. Plaintiff is disabled as she suffers from Chondromalacia patellae which is a condition which

     substantially limits one or more major life activities.

  46. Plaintiff is, and at all times was, qualified to perform the essential functions of her job with or

     without a proposed reasonable accommodation in that he never received a negative review or

     appraisal and was recommended and praised by her supervisor prior to her diagnosis in March

     2020.




                                                    7
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 8 of 15




  47. Plaintiff is therefore a “qualified individual” as that term is defined in the Americans With

     Disabilities Act, as amended (“ADAAA”) § 101(8) (42 U.S.C. § 12111(8)).

  48. Defendant failed to provide Plaintiff with a reasonable accommodation as that term is defined

     in the ADAAA, § 101(9).

  49. At the time of her diagnosis, Plaintiff was working as an operator and was required to stand,

     climb, and walk for periods of time.

  50. Working at this position, therefore, exacerbated Plaintiff’s condition. As such, Plaintiff

     requested that she be transferred to another position where she could perform her tasks sitting

     down.

  51. Plaintiff made this request to supervisor Ms. Zuly in March 2020.

  52. This request was reasonable and would not have caused Defendant undue hardship in that

     Defendant had positions available doing paperwork.

  53. As a result of Defendant’s actions, Plaintiff has suffered damages in an amount to be proven

     at the time of the trial of this cause.

  54. Plaintiff believes and alleges that pursuant to ADAAA § 107(a) (42 U.S.C. § 12117(a)),

     Plaintiff is entitled to damages because of Defendant’s willful conduct in denying her request.

         WHEREFORE, Plaintiff requests judgment against Defendant as follows:

                 A.      Actual damages as a result of Defendant’s discriminatory actions;

                 B.      Punitive damages due to Defendant’s willful behavior;

                 C.      Compensatory damages;

                 D.      Injunctive relief where feasible;

                 E.      Attorney’s fees;

                 F.      Costs of this action; and




                                                     8
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 9 of 15




                 G.      Any other relief this Court deems proper.

                                       COUNT III
                            VIOLATION OF THE ADA AND ADAAA
                                    (RETALIATION)

  55. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28 of this

     complaint as if set out in full herein.

  56. Plaintiff requested reasonable accommodation(s) for her disability. This request was made to

     Ms. Zuly, who knew of Plaintiff’s disability.

  57. As a direct result of Plaintiff’s requests for a reasonable accommodation, Plaintiff was

     terminated without valid reason.

  58. Plaintiff’s termination constitutes an adverse employment action under the ADA and ADAAA.

  59. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

     malice, and with disregard for her protected rights under the ADA and ADAAA.

  60. Defendant, by and through its officers, and/or supervisors, authorized, condoned, and/or

     ratified the unlawful conduct of employees. Therefore, Plaintiff is also entitled to punitive

     damages from Defendant in a sum according to proof at trial.

  61. Defendant’s stated reason(s) for denying Plaintiff’s request for accommodation is pretextual.

  62. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff’s

     requests for reasonable accommodation, were a motivating factor for the disparate treatment

     of Plaintiff and the decision for the adverse employment action(s).

     WHEREFORE, Plaintiff requests that:

         A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

             compensate him for past and future pecuniary losses, including injury to her

             professional reputation, and emotional pain and suffering caused by Defendant’s




                                                  9
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 10 of 15




              discriminatory and retaliatory treatment in an amount to be determined at trial and in

              accordance with the ADA and ADAAA.

          B. The Court award Plaintiff the costs of this action together with her reasonable

              attorney’s fees incurred herein, pursuant to contract and/or statute; and

          C. The Court award Plaintiff such other and further relief as the Court deems appropriate.


                                   COUNT IV
              HANDICAP/DISABILITY DISCRIMINATION UNDER THE FCRA


   63. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28 of this

      complaint as if set out in full herein.

   64. Section 760.10 of the FCRA states in relevant part

       (1) it is unlawful employment practice for an employer:
       (a) to discharge or to fail or refuse to hire any individual, or otherwise to discriminate
       against any individual with respect to compensation, terms, conditions, or privileges of
       employment, because of such individual's race, color, religion, sex, natural origin, age,
       handicap, or marital status.

   65. The FCRA accordingly prohibits employers from taking adverse employment action against

      an employee as a result of his actual handicap/disability, as a result of an employee's record of

      having such handicap/disability, and/or because the employer regards the employee as

      handicapped/disabled, and further requires employers to reasonably accommodate the actual

      handicaps/disabilities and/or records of such handicaps/disabilities of their employees.

   66. Specifically, Plaintiff alleges that Defendant wrongfully denied her reasonable requests for an

      accommodation to her disability.

   67. The adverse and disparate treatment to which Plaintiff was subjected by Defendant, including

      but not limited to, Plaintiff's termination, as set forth above, was the direct and proximate result

      of Plaintiff's actual disability, which substantially limited her in one or more major life



                                                    10
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 11 of 15




      activities, and/or Plaintiff's record of having such disability.

   68. Defendant's alleged bases for its adverse treatment of Plaintiff, if any, are pretextual and

      asserted only to cover up the discriminatory nature of its conduct.

   69. Even if Defendant could assert legitimate reasons for its adverse and disparate treatment of

      Plaintiff, which reasons it did not/does not have, Plaintiff's actual handicap(s)/disability and/or

      Plaintiff's record of having such a disability were also motivating factors for Defendant's

      adverse treatment of Plaintiff.

   70. As a result of the discriminatory conduct to which Plaintiff was subjected,

      Plaintiff has experienced, and will continue to experience, significant financial and economic

      loss in the form of lost wages. Plaintiff has also experienced, and will continue to experience,

      emotional anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly

      demands lost economic damages, lost wages, back pay, interest, front pay, the value and/or

      economic impact of lost benefits, and compensatory damages.

   71. Based on information and belief, alleges that Defendant’s actions were done with malice, and

      with disregard for her protected rights under FCRA. Defendant, by and through its officers,

      and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Defendant’s

      employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum

      according to proof at trial.

      WHEREFORE, Plaintiff requests that:

          A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful




                                                    11
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 12 of 15




              employment practices described herein;

          C. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          E. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

          F. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                         COUNT V
                           COUNT FIVE – VIOLATION OF THE FCRA
                                     (RETALIATION)

   72. Plaintiff re-alleges and re-avers paragraphs 1-28 as though full set forth herein.

   73. Plaintiff brings this claim under the Florida Civil Rights Act, Florida Statutes § 760.01 et seq.

      for Defendant’s retaliatory conduct.

   74. In March 2020, Plaintiff made a request for a reasonable accommodation for her disability.

      This request was a protected activity under the FCRA.

   75. As a direct result of Plaintiff’s request, Defendant terminated Plaintiff without valid cause.

   76. Plaintiff’s request for a reasonable accommodation of her disability was a motivating factor

      in Defendant’s decision to terminated Plaintiff.

   77. Defendant knew of Plaintiff’s disability and her request as Plaintiff made this request to Ms.

      Zuly who is Plaintiff’s supervisor.

   78. As a result of the discriminatory conduct to which Plaintiff was subjected, Plaintiff has

      experienced, and will continue to experience, significant financial and economic loss in the




                                                    12
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 13 of 15




      form of lost wages. Plaintiff has also experienced, and will continue to experience, emotional

      anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly demands lost

      economic damages, lost wages, back pay, interest, front pay, the value and/or economic impact

      of lost benefits, and compensatory damages.

   79. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with

      malice, and with disregard for her protected rights under FCRA. Defendant, by and through its

      officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of

      other employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a

      sum according to proof at trial.

   80. Defendant’s alleged reason(s) terminating Plaintiff (if any) are pretextual as described above.

   81. Plaintiff further seeks her attorney's fees and costs as permitted by law.

          WHEREFORE, Plaintiff requests judgment against Defendant as follows:

          A. an award of economic damages including lost wages, back pay, interest, front pay, and

              the value and/or economic impact of lost benefits;

          B. compensatory damages;

          C. punitive damages;

          D. attorney's fees and costs; and

          E. any other award this Court deems necessary.

                                       COUNT VI
                         VIOLATION OF THE FMLA (INTERFERENCE)

    82. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-28 of this

       complaint as if set out in full herein.

    83. At all times relevant hereto, Defendant was a covered employer under the FMLA, 29 U.S.C.

       § 2611(4)(A)(iii) in that it employed over 50 employees in 20 or more workweeks in the



                                                    13
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 14 of 15




       current or preceding calendar year.

    84. Plaintiff was an employee covered by the FMLA in that she was employed for at least 12

       months and at least 1,250 hours prior to her request for leave. Plaintiff is therefore an

       "employee" under 29 U.S.C. § 2611(2).

    85. Plaintiff was eligible for FMLA leave due to her own serious health condition pursuant to 29

       U.S.C. § 2612(a)(1)(c).

    86. She requested notified Defendant of her need for leave pursuant to the statute and provided

       all the information required by Defendant.

    87. Under the FMLA, 29 U.S.C. § 2614(a), Plaintiff had the right to take up to twelve workweeks

       of leave under the Act. Despite this, the Defendant did not provide the employee with an

       eligibility/rights and responsibilities notice or a designation notice.

    88. As a direct result, Plaintiff did not take leave and was ultimately terminated. Thus she has

       suffered, and will continue to suffer, a loss of wages and benefits.

    89. Defendant’s conduct was not done in good faith and Plaintiff is therefore entitled to liquidated

       damages in an amount equal to her loss of wages/benefits pursuant to the FMLA, 29 U.S.C.

       § 2617(a).

    90. Plaintiff has retained the services of the undersigned counsel and is obligated to pay attorney’s

       fees.

    91. Should Plaintiff prevail, Plaintiff is entitled to be awarded reasonable attorney’s fees and the

       costs of this action pursuant to 29 U.S.C. § 2617(a)(3).

      WHEREFORE, Plaintiff requests judgment for:

          A. Adjudge and decree that Defendant has violated the FMLA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;




                                                     14
Case 1:21-cv-22466-XXXX Document 1 Entered on FLSD Docket 07/08/2021 Page 15 of 15




          B. Wages, salary, lost benefits, and any other compensation denied or lost to Plaintiff by

              reason of Defendant’s violation of the FMLA, all as provided in 29 U.S.C. §2617;

          C. Interest on the amount found due;

          D. Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

          E. Plaintiff’s costs of suit herein together with reasonable attorney’s fees incurred in this

              action; and

          F. Such other relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff KENIA HETTINGA-SAAVEDRA demands trial by jury on all issues and all

   counts of this Complaint so triable as a matter of right.

   Dated: July 8, 2021

                                                 PEREGONZA THE ATTORNEYS PLLC
                                                 1414 NW 107th Ave,
                                                 Suite 302
                                                 Doral, FL 33172
                                                 Tel. (786) 650-0202
                                                 Fax. (786) 650-0200

                                                 By: /s/Nathaly Saavedra
                                                 Nathaly Saavedra, Esq.
                                                 Fla. Bar No. 118315
                                                 Email: nathaly@peregonza.com




                                                    15
